Citation Nr: 0428878	
Decision Date: 10/20/04    Archive Date: 10/28/04

DOCKET NO.  02-12 726A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Oklahoma 
City, Oklahoma


THE ISSUES

1.  Entitlement to payment or reimbursement for unauthorized 
ambulance expenses for transportation to a VA medical 
facility, under the provisions of 38 C.F.R. § 17.143.

2.  Entitlement to payment or reimbursement for unauthorized 
ambulance expenses for transportation to a VA medical 
facility, under the provisions of 38 C.F.R. § 17.1003.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jeanne Schlegel, Counsel

INTRODUCTION

The appellant had active service from July 1966 to June 1968.

This matter comes before of Board of Veterans' Appeals 
(Board) on appeal from a decision of the Department of 
Veterans Affairs Medical Center (VAMC) in Oklahoma City, 
Oklahoma.

This claim was previously before the Board in December 2003, 
at which time it was remanded for additional evidentiary 
development.  That development has been undertaken with 
respect to the claim of entitlement to payment or 
reimbursement for unauthorized ambulance expenses for 
transport to a VA medical facility under the provisions of 
38 C.F.R. § 17.143.

The claim of entitlement to payment or reimbursement for 
unauthorized ambulance expenses for transport to a VA medical 
facility under the provisions of 38 C.F.R. § 17.1003 is 
addressed in the Remand portion of the decision below and is 
remanded to the VAMC.  VA will provide notification if 
further action is required on the part of the veteran.


FINDING OF FACT

The veteran's annual income exceeds the maximum rate of VA 
non-service-connected disability pension.


CONCLUSION OF LAW

Payment or reimbursement for emergency transportation 
provided by a private ambulance service on January 13, 2002, 
is not warranted under the provisions of 38 C.F.R. § 17.143.  
38 U.S.C.A. §§ 111, 1701, 1703, 1728 (West 2002); 38 C.F.R. 
§17.143 (2004).

REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Public Law 
No. 106-475, 114 Stat. 2096 (2000), substantially amended the 
provisions of chapter 51 of title 38 of the United States 
Code and, among other things, eliminated the requirement of a 
well-grounded claim and enhanced the notice and assistance to 
be afforded to claimants in substantiating their claims.  
VCAA § 3(a), 114 Stat. 2096, 2096-97 (now codified as amended 
at 38 U.S.C.A. § 5103 (West 2002)).  Although the Secretary 
has issued implementing regulations setting out specific 
duties in assisting claimants in developing evidence, these 
regulations are specifically applicable only to claims 
governed by 38 C.F.R. Part 3; thus, those duty-to-assist 
regulations do not apply to this case, in which the governing 
substantive regulations reside in Part 17 of 38 C.F.R.  See 
66 Fed. Reg. 45,620, 45,629 (Aug. 29, 2001) (Supplementary 
Information: Scope and Applicability).

In any event, the Board's December 2003 remand did direct the 
VAMC to provide notification to the veteran as to the 
provisions of the VCAA.  The VAMC complied by issuing a 
detailed letter to the veteran dated in March 2004.

The Board finds the claimant has been notified of the 
applicable laws and regulations, which set forth the criteria 
for entitlement to reimbursement for emergency travel 
expenses.  The discussions in the VAMC's rating decision, 
statement of the case (SOC), and supplemental statement of 
the case (SSOC) have informed the claimant of the information 
and evidence necessary to warrant entitlement to the benefit 
sought.  Moreover, in the March 2004 letter and the August 
2004 SSOC, the veteran was effectively furnished notice as to 
the types of evidence necessary to substantiate his claim, as 
well as the types of evidence VA would assist him in 
obtaining.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

There has also been substantial compliance with the 
assistance provisions set forth in the new law and 
regulation.  The record in this case includes medical 
records, the ambulance bill, information on the veteran's 
service-connected disability status, a 2001 income tax 
return, and statements from the veteran in support of his 
claim.  No additional pertinent evidence has been identified 
by the veteran as relevant to the issue on appeal.  Under 
these circumstances, no further action is necessary to assist 
the veteran with the claim.  Moreover, in view of the 
extensive development in this matter, any defect with respect 
to the timing of the VCAA notice requirement was harmless 
error.

II.  Factual Background and Analysis

The record reveals that the veteran was transported by 
ambulance to the VAMC in Oklahoma City, Oklahoma, on January 
13, 2002.  According to medical records on file, the veteran 
required treatment for a laceration/contusion to the head 
incurred when he had a seizure at home and fell down.  The 
veteran seeks reimbursement for the travel expenses charged 
by the private ambulance service, in the amount of $800.21.  
The RO denied the claim, on the basis that the annual 
household income as reported by the veteran exceeded the 
maximum annual rate of pension.

Because the veteran had averred, in his September 2002 VA 
Form 9 (substantive appeal), that he did not have any income, 
the Board, in December 2003, remanded the claim in order to 
obtain evidence relating to the veteran's annual household 
income.  The veteran then submitted his and his wife's joint 
Federal income tax return for the year 2001, showing 
household adjusted gross income of $24,667.00.  The record on 
appeal now also contains the 2001 Improved Disability Pension 
Rate Table, showing the maximum annual pension rate to be 
$12,516.00 for an eligible veteran with one dependent.

As noted in the Board's remand, payment or reimbursement for 
travel or transportation for non-service-connected 
disabilities may be authorized under 38 C.F.R. § 17.143.  
Eligibility for reimbursement of travel expenses under that 
regulation is divided into two categories: reimbursement 
subject to a deductible established in 38 C.F.R. § 17.101 (38 
C.F.R. § 17.143(b)) and reimbursement not subject to the 
deductible established in 38 C.F.R. § 17.101 (38 C.F.R. § 
17.143(c)).

Under 38 C.F.R. § 17.143(b), transportation at Government 
expense for medical treatment purposes will be authorized 
for:

(1) a veteran or other person traveling in connection 
with treatment for a service-connected disability 
(irrespective of percent of disability);

(2) a veteran with a service-connected disability rated 
at 30 percent or more, for treatment of any condition;

(3) a veteran receiving VA pension benefits; or

(4) a veteran whose annual income, as determined under 38 
U.S.C.A. § 1503, does not exceed the maximum annual rate 
of pension which would be payable if the veteran were 
eligible for pension.

Here, the record indicates that the veteran does not have any 
disabilities which have been adjudicated as service-
connected, nor does he claim to have any service-connected 
disabilities.  Moreover, he is not receiving VA non-service-
connected disability pension.  The VAMC informed the veteran 
in its August 2004 supplemental statement of the case that 
the annual pension rate was $12,516.00 for a veteran with one 
dependent.  The veteran's reported household income for the 
year (jointly with his wife) was $24,667.00, and he has not 
disputed that amount.  Based upon the evidence of record, his 
annual income exceeds the maximum annual rate of pension 
which would be payable if he were eligible for pension.  
Therefore, the veteran does not qualify for reimbursement 
benefits under 38 C.F.R. § 17.143(b).

As for 38 C.F.R. § 17.143(c), transportation at Government 
expense for medical treatment purposes will be authorized 
for:

(1) a veteran traveling in connection with a scheduled 
compensation or pension examination; or

(2) a veteran or other person traveling by a specialized 
mode of transportation such as an ambulance, ambulette, 
air ambulance, wheelchair van, or other vehicle specially 
designed to transport disabled individuals provided:

(i) a physician determines that the special mode of 
travel is medical required;

(ii) the person is unable to defray the expenses of 
the travel; and

(iii) the travel is authorized in advance or was 
undertaken in connection with a medical emergency such 
that delay to obtain authorization would be hazardous 
to the person's life and health.

In that regard, 38 C.F.R. § 17.143(e) defines a veteran who 
is unable to defray the expenses of travel as one who meets 
the following criteria:

(1) annual income for the year immediately preceding the 
application for benefits does not exceed the maximum 
annual rate of pension which would be payable if the 
person were eligible for pension;

(2) the person is able to demonstrate that due to 
circumstances such as loss of employment, or incurrence 
of a disability, income in the year of application will 
not exceed the maximum annual rate of pension which would 
be payable if the person were eligible for pension;

(3) the person has a service-connected disability rated 
at least 30 percent disabling; or the person is traveling 
in connection with treatment of a service-connected 
disability; or

(4) the person is traveling in connection with treatment 
of a service-connected disability.

Upon review, the veteran is requesting reimbursement for 
traveling by ambulance and therefore, 38 C.F.R. § 
17.143(c)(2) applies.  It is further noted that the veteran 
stated in his notice of disagreement, substantive appeal, and 
a statement received in support of his claim in April 2004 
that he received authorization from a VA physician to obtain 
reimbursement for ambulatory transportation.  However, even 
if a physician determined that the ambulatory travel was 
medically required, the law provides that the veteran must 
also show that he is unable to defray the expenses of the 
travel.  As noted above, the veteran's annual income for the 
year immediately preceding the application for benefits 
exceeded the maximum annual rate of pension which would be 
payable if the person were eligible for pension.  As 
discussed above, the veteran has not demonstrated that his 
household income did not exceed the maximum annual rate of 
pension.  Therefore, it is not shown that he is unable to 
defray the expenses of travel as defined in 38 C.F.R. § 
17.143(e).  Therefore, the veteran is not entitled to 
reimbursement for his medical travel/ transportation expenses 
under 38 C.F.R. § 17.143(c).

Therefore, the claim must be denied under the provisions of 
38 C.F.R. § 17.143.


ORDER

Entitlement to payment or reimbursement for unauthorized 
ambulance expenses for transportation to a VA medical 
facility, under the provisions of 38 C.F.R. § 17.143, is 
denied.


REMAND

In the adjudication undertaken by the VAMC, including the 
statement of the case and the supplemental statement of the 
case issued to the veteran, the only basis for denying the 
claim consisted of the provisions of 38 C.F.R. § 17.143.  
Similarly, herein, the Board has denied the claim under the 
provisions of that same regulation, i.e., 38 C.F.R. § 17.143.  

However, the Board notes that an alternate theory of 
entitlement may exist in a more recently issued regulation, 
i.e., 38 C.F.R. § 17.1003.  That rule, published in final 
form in 2003, implements provisions of 38 U.S.C.A. § 1725 
(West 2002), which was enacted as part of the Veterans 
Millennium Health Care and Benefits Act, Public Law No. 106-
177.  The Act became effective as of May 29, 2000.

As provided at 38 C.F.R. § 17.1003, if the claim is for 
payment or reimbursement for emergency medical 
transportation, all of the following conditions must be met:

(a) Payment or reimbursement is authorized under 38 
U.S.C. § 1725 for emergency treatment provided at such 
facility (or payment or reimbursement could have been 
authorized under 38 U.S.C. § 1725 for emergency treatment 
if death had not occurred before emergency treatment 
could be provided);

(b) The veteran is financially liable to the provider of 
the emergency transportation;

(c) The veteran has no coverage under a health-plan 
contract for reimbursement or payment, in whole or in 
part, for the emergency transportation or any emergency 
treatment authorized under 38 U.S.C. § 1728 (this 
condition is not met if the veteran has coverage under a 
health-plan contract but payment is barred because of a 
failure by the veteran or the provider to comply with the 
provisions of that health-plan contract); and

(d) If the condition for which the emergency 
transportation was furnished was caused by an accident or 
work-related injury, the claimant has exhausted without 
success all claims and remedies reasonably available to 
the veteran or provider against a third party for payment 
of such transportation; and the veteran has no 
contractual or legal recourse against a third party that 
could reasonably be pursued for the purpose of 
extinguishing, in whole or in part, the veteran's 
liability to the provider.

In this case, it does not appear that the VAMC has formally 
adjudicated the veteran's claim for reimbursement of the cost 
of transportation by ambulance under the Veterans Millennium 
Health Care and Benefits Act provisions, and the case must 
therefore be returned to the VAMC for preliminary 
consideration of that potential avenue for reimbursement or 
payment.  One of the critical matters under those provisions 
is whether the veteran had coverage under a health-care plan 
for reimbursement or payment, in whole or in part, for the 
emergency transportation at issue.  A bill from the emergency 
transportation service in this case reflects the rubric "INS 
FILED", and shows no balance due.  The Board will request 
evidentiary development consistent with establishing whether 
or not the veteran had such coverage, and, if so, whether his 
expenses for the transportation were paid by any such 
insurance.

Accordingly, this aspect of the case is hereby REMANDED to 
the VAMC for the following action:

1.  The veteran should be asked to 
provide any insurance information 
relating to his claim for payment or 
reimbursement of unauthorized ambulance 
expenses incurred on January 13, 2002.  
Specifically, the veteran should be asked 
whether he had insurance coverage at that 
time, and, if so, he should specify the 
provider and present for the record 
documentation of any claim/payment made 
by an insurance provider in conjunction 
with the January 13, 2002, 
transportation.  If the veteran is unable 
to provide any documentation relating to 
an insurance claim for the January 2002 
emergency transportation, but was insured 
at that time, the VAMC should contact the 
insurer directly to obtain information 
and documentation regarding any 
claim/payment made in conjunction with 
that transportation.  

2.  After undertaking any additional 
development of the evidence, the VAMC 
should review the veteran's claim to 
determine whether the benefit sought 
should be granted under the provisions of 
38 U.S.C.A. § 1725; 38 C.F.R. § 17.1003.  
If the benefit sought is not granted, the 
VAMC should furnish the veteran with a 
supplemental statement of the case 
setting forth the pertinent provisions of 
38 U.S.C.A. § 1725; 38 C.F.R. § 17.1003, 
and the VAMC's reasons for determining 
that the requirements for reimbursement 
are not met.  After the veteran is 
afforded an opportunity to respond, the 
case should be returned to the Board for 
appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).




___________________________
	ANDREW J. MULLEN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



